Citation Nr: 0306620	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  97-17 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel
REMAND

The veteran had active service from August 1966 to June 1969.

This appeal arises from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, that apparently determined the 
veteran had submitted new and material evidence to reopen a 
claim for service connection for post-traumatic stress 
disorder (PTSD) and denied that claim on the merits.

In March 2000, the veteran requested a hearing before the 
Board of Veterans' Appeals (Board) via video conference at 
the RO.  Such a hearing was scheduled in mid-December 2002 
and the veteran was notified of this hearing date by letter 
issued in November 2002.  The RO noted the following in its 
November 2002 letter to the veteran: "Under authority 
recently granted by Congress, the Board, with your consent, 
proposes to conduct this hearing using 'video conferencing' 
techniques...You are not required to accept this form of 
hearing.  If you prefer a hearing where both you and the 
Board member are in the same room, you may decline this video 
hearing and we will keep you on the schedule for a future 
visit by a Board member."  The veteran was also informed 
that he was required to indicate his hearing preference 
approximately two weeks prior to the scheduled hearing date.  
In late December 2002, the RO received a "Video Hearing 
Confirmation Form" signed by the veteran.  He declined the 
video conference hearing and indicated that he wanted to wait 
for a hearing before a traveling Veterans Law Judge (VLJ) 
sitting at the RO.  At the bottom of this form, he wrote 
"Please excuse my tardiness in replying; I have such an 
incredibly hard time making decisions."

According to 38 C.F.R. § 20.702(c) (2002), requests for 
changes in hearing dates received within 60 days from the 
date of the letter of notification of the time and place of 
the hearing, or not later than two weeks prior to the 
scheduled hearing date, whichever is earlier, are granted.  
However, after this period has passed, or after one change in 
the hearing date is granted based on a request received 
during such period, the date of the hearing will become 
fixed.  After a hearing date has become fixed, an extension 
of time for appearance at a hearing will be granted only for 
good cause.  Examples of good cause include, but are not 
limited to, illness of the appellant and/or representative, 
difficulty in obtaining necessary records, and unavailability 
of a necessary witness.  If good cause is shown, the hearing 
will be rescheduled for the next available hearing date after 
the appellant or his or her representative gives notice that 
the contingency, which gave rise to the request for 
postponement, has been removed.  In the case of a hearing 
conducted by the Board in Washington, DC, whether good cause 
for establishing a new hearing date has been shown will be 
determined by the presiding VLJ assigned to conduct the 
hearing.  See also 38 C.F.R. § 20.704(d) (2002).

The circumstances of the veteran's request for a new hearing 
appear to require a determination of whether good cause has 
been shown for his failure to appear in December 2002.  
However, under the regulation governing video conference 
hearings performed by the Board, it states that if an 
appellant declines to participate in an electronic hearing, 
the appellant's opportunity to participate in a hearing 
before the Board shall not be affected.  38 C.F.R. 
§ 20.700(e) (2002).  Under this regulation, no conditions or 
time limits are placed on the veteran's ability to decline a 
video conference hearing.  As the veteran's December 2002 
response failed to waive his right to an in-person hearing 
before the Board and, instead, expressed his desire for a 
hearing before a traveling VLJ sitting at the RO, the Board 
finds that the application of the provisions of 38 C.F.R. 
§§ 20.702(c) and 20.704(d) is not appropriate to the current 
situation.  The controlling provision in this matter is 
38 C.F.R. § 20.700(e) which explicitly prohibits VA from 
denying the veteran an in-person hearing before the Board if 
he declines a video conference hearing.

In any event, the claims file clearly shows that the veteran 
suffers with a significant psychiatric disability.  The 
reasons for his failure to report in December 2002 appear to 
be related to his psychiatric illness and would be viewed as 
"good cause" under 38 C.F.R. §§ 20.702(c) and 20.704(d).  
Thus, the veteran must be scheduled for the next available 
hearing before a traveling VLJ sitting at the RO.  See 
38 C.F.R. §§ 20.703, 20.704 (2002).

Therefore, in order to ensure that the veteran's due process 
rights, this case is REMANDED to the RO for the following:

The RO should schedule the veteran for 
the next available hearing before a 
traveling Veterans Law Judge sitting at 
the RO in Oakland, California.  He should 
be notified of the time and place of this 
hearing, and the consequences of his 
failure to report, at his last reported 
address.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 



